                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

QUEST SYSTEMS, LLC,

             Plaintiff,

v.                                    Case No. 8:21-cv-623-VMC-CPT

DEUTSCHE BANK NATIONAL TRUST
COMPANY,

          Defendant.
_____________________________/

                                ORDER

     This cause comes before the Court sua sponte. For the

reasons set forth below, this case is remanded to state court

for lack of subject matter jurisdiction.

Discussion

     “Federal      courts   have        limited   subject       matter

jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d

1255, 1260-61 (11th Cir. 2000). As such, “[a] federal court

not only has the power but also the obligation at any time to

inquire   into   jurisdiction   whenever    the   possibility    that

jurisdiction does not exist arises.” Fitzgerald v. Seaboard

Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985).

     Plaintiff Quest Systems, LLC, initiated this action in

state court on October 10, 2020. (Doc. # 1-1). Defendant

Deutsche Bank National Trust Company contends that it was


                                  1
never properly served in the state suit, and only discovered

the case in an online record search. (Doc. # 1 at ¶ 8). On

March 17, 2021, Deutsche bank removed the case to this Court

on the basis of diversity jurisdiction. (Id. at ¶ 16).

        When   jurisdiction    is    premised     upon    diversity   of

citizenship,     28   U.S.C.   §    1332(a)   requires,    among    other

things, that the parties be “citizens of different States.”

A corporation’s citizenship is determined by its state of

incorporation and its principal place of business. Id. at §

1332(c)(1). “[A] limited liability company [(‘LLC’)] is a

citizen of any state of which a member of the company is a

citizen.” Rolling Greens MHP, L.P. v. Comcast SCH Holdings

L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

        “When a defendant removes an action to federal court on

diversity grounds, a court must remand the matter to state

court     if   complete   diversity      is     lacking   between     the

parties[.]” CSDVRS, LLC v. Purple Commc’ns, Inc., 979 F. Supp.

2d 1302, 1305 (M.D. Fla. 2013). “[A]ll doubts about the

propriety of removal should be resolved in favor of remand.”

King v. Gov’t Emps. Ins. Co., 579 F. App’x 796, 800 (11th

Cir. 2014). The removing party “bears the burden of proving

that federal jurisdiction exists.” Williams v. Best Buy Co.,

269 F.3d 1316, 1319 (11th Cir. 2001).


                                    2
      Here, Deutsche Bank’s notice of removal notes that it is

a “national banking association organized under the laws of

the United States, and has its principal place of business in

Santa Ana, California.” (Doc. # 1 at ¶ 4). As to Quest

Systems, the notice provides only that it “is a New Mexico

limited liability company.” (Id. at ¶ 16). Because the Court

was   unable   to   determine   whether   it   had   subject    matter

jurisdiction without knowing the citizenship of all of Quest

Systems’ members, the Court directed Deutsche Bank to provide

such additional information. (Doc. # 6).

      Deutsche Bank has now responded to the Court’s order in

an attempt to establish this Court’s diversity jurisdiction.

(Doc. # 14). However, Deutsche Bank still fails to demonstrate

that the parties in this case are citizens of different

states. In its response, Deutsche Bank explains “[d]espite

[its] best efforts, the members of [Quest Systems] are not

ascertainable.”     (Id.   at   ¶   3).   However,   Deutsche    Bank

contends, “upon information and belief, [that] there is no

member or sub-member of [Quest Systems] that is a citizen of

California.” (Id. at ¶ 13). This is insufficient. Given that

Deutsche Bank has no information as to the citizenship of

Quest Systems’ members either now or at the time of removal,

it had no basis to remove the case to this Court. See CSDVRS,


                                    3
979 F. Supp. 2d at 1306 (“Purple has failed to meet its burden

of demonstrating that removal is proper. . . . Purple did not

sufficiently list the citizenship of all the members of CSDVRS

in its Amended Notice of Removal.”); see also Foster v. Legacy

Keys, LLC, No. 1:17-cv-1690-WSD, 2017 WL 2963032, at *2 (N.D.

Ga. July 12, 2017) (remanding a case because the citizenship

of an LLC’s members were not sufficiently alleged).

        Therefore, the Court, finding that it lacks subject

matter jurisdiction, remands this case to state court. See

CSDVRS, 979 F. Supp. 2d at 1306 (“There is doubt as to whether

there     is   complete   diversity   among   the   Plaintiff   and

Defendants. Since the Court must resolve all doubts in favor

of remand[,] the case is remanded to state court.”).

        Accordingly, it is now

        ORDERED, ADJUDGED, and DECREED:

        The Clerk is directed to REMAND this case to state court

because the Court lacks subject matter jurisdiction. After

remand, the Clerk shall CLOSE this case.

        DONE and ORDERED in Chambers in Tampa, Florida, this 3rd

day of May, 2021.




                                 4
